Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 1 of 14

JSA4_ (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

fy PRRINTIFES PREP WE

 

County of Residence of First Listed Defendant _ Cuyahoga County, Ohio
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff Lehigh County, PA
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

(c) Attomeys (Firm Name, Address, and Telephone Number) Attomeys (if Known)
Simon & Simon PC
1818 Market Street, Suite 2000

Philadelphia, PA 19103

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) If. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
41. US. Government 13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State {Kt © 1 Incorporated or Principal Place O4 a4
of Business In This State
G 2. US. Government M4 Diversity Citizen of Another State C2 & 2 Incorporated and Principal Place o5 5
Defendant (indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a 03 © 3. Foreign Nation O6 6
Foreign Country

 

 

Nature of

 
 

7 One Box Only)

IV. NATURE OF SUIT (Place an +x" Click here for:

BANRKR

   

C1 375 False Claims Act

 

  
 

 
     

         

    

      

   

O 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizur (} 422 Appeal 28 USC 158
O 120 Marine O 310 Airplane CF 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 1 376 Qui Tam (31 USC
C1 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability (J 367 Health Care/ OF 400 State Reapportionment
CO 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical | PROPERTY RIGHTS © 10 410 Antimust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights CF 430 Banks and Banking
© 151 Medicare Act (© 330 Federal Employers’ Product Liability CF 830 Patent 1 450 Commerce
C152 Recovery of Defaulted Liability CF 368 Asbestos Personal CO 835 Patent - Abbreviated (1 460 Deportation
Student Loans OF 340 Marine Injury Product New Dnug Application | {9 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY f TABOR | SOCIAL SECURT 40 480 Consumer Credit
of Veteran’s Benefits & 350 Motor Vehicle O 370 Other Fraud go ‘air Labor Standari O 861 HIA (1395ff) 0 490 Cable/Sat TV
C1 160 Stockholders’ Suits 0) 355 Motor Vehicle © 371 Truth in Lending Act ( 862 Black Lung (923) 0 850 Securities/Commodities/
OG 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
OF 195 Contract Product Liability | 360 Other Personal Property Damage Relations C} 864 SSID Title XVI © 890 Other Statutory Actions
{F 196 Franchise Injury OF 385 Property Damage G 740 Railway Labor Act O 865 RSI (405(g)) © 891 Agricultural Acts
(0 362 Personal Injury - Product Liability C} 751 Family and Medical G 893 Environmental Matters
Medical Malpractice Leave Act CO 895 Freedom of Information
ROPE) IVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation Act

 

O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: ©) 791 Employee Retirement OF 870 Taxes (U.S. Plaintiff 1 896 Arbitration

   

O 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) ©) 899 Administrative Procedure
( 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
() 240 Torts to Land CO 443 Housing/ Sentence 26 USC 7609 Agency Decision
G 245 Tort Product Liability Accommodations 0 530 General G 950 Constitutionality of
O 290 All Other Real Property © 445 Amer. w/Disabilities - {0 535 Death Penalty NMINEGRAE: State Statutes

Employment Other: 0 462 Naturalization Application

CF 446 Amer. w/Disabilities -| } 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions

0) 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

O 448 Education

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

KI Original [2 Removed from
Proceeding State Court

O 8 Multidistrict
Litigation -
Direct File

C1 4 Reinstated or
Reopened

© 3  Remanded from
Appellate Court

O 5 Transferred from © 6 Multidistrict
Another District Litigation -
(specify) Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).

28 U.S.C. § 1391(a) (1) and (2)

Brief description of cause:

Defendants vehicle struck Plaintiffs vehicie

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes OINo
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE KETNUMBER
DATE y se TURE OF yp OF RECORD
FOR OFFICE USE ONLY :
RECEIPT # AMOUNT FAPPLYING IFP JUDGE MAG. JUDGE
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 2 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Rossy Tineo : CIVIL ACTION

Boris Levik and Sarg, LLC : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (x)
fil4 Li, b—-~ Rossy Tineo
Date/ /Attorney-at-law Attorney for
(215)467-4666 (267)639-9006 JoshuaBaer@gosimon.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 3 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff Rossy Tineo- 123 South Jefferson Street, Allentown, PA 18102

 

Address of Defendant: Boris Levik- 25801 Lakeshore Drive #146, Euclid, OH 44094, Sarg, LLC- 2816 Stark Drive, Willoughby Hills, OH 44092

 

Fleetwood PA

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No

case filed by the same individual?

I certify that, to my knowledge, the within case ([] is / [2] is not rpjated to any case now pending or within one year previously terminated action in
this court except as neted above. ‘
Lf ~~ 87476

2 &
pare / [80 /; [ (
t
i Attgfrey-at-Larw / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[J] 1. Indemnity Contract, Marine Contract, and All Other Contracts {-] 1. Insurance Contract and Other Contracts
(] 2. FELA [-] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury EJ] 3. Assault, Defamation
[] 4. Antitrust [] 4. Marine Personal Injury
H 5. Patent 5. Motor Vehicle Personal Injury

6. Labor-Management Relations C1 6. Other Personal Injury (Please specify):
[] 7. Civil Rights [] 7. Products Liability
(1 8. Habeas Corpus L.] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases L] 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, Joshua Baer , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.
fy CF y
DATE: / /s /{ Jf / [abr 87476
/ t [mein / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been Compliance with F.R.C.P. 38.

 

Civ. 609 (5.2018)

 
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 4 of 14

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

Rossy Tineo
123 South Jefferson Street :
Allentown, PA 18102 : _. #

Plaintiff
Vv.
Boris Levik

25801 Lakeshore Drive #146
Euclid, OH 44094

 

And
Sarg, LLC
2816 Stark Drive
Willoughby Hills, OH 44092
Defendants
COMPLAINT
PARTIES
1. Plaintiff, Rossy Tineo, is a resident of the Commonwealth of Pennsylvania,

residing at the address listed in the caption of this Complaint.

2. Upon information and belief, Defendant, Boris Levik, is a resident of the State of
Ohio, who resides at the address listed in the caption of this Complaint.

3. Defendant, Sarg, LLC, is a corporate entity authorized to conduct business in the

State of Ohio, with a business address listed in the caption of this Complaint.

JURISDICTION AND VENUE
4, This Court has jurisdiction over the parties and subject matter of this Civil

Action-Complaint in that the Plaintiff, Rossy Tineo, is a citizen of Pennsylvania and the
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 5 of 14

Defendant, Boris Levik, is a citizen of the State of Ohio, and the Defendant, Sarg, LLC, upon
information and belief is a corporate entity with its principal place of business in State of Ohio
and the amount in controversy in this case, exclusive of interest and costs, exceeds the sum of
$75,000.

5. Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2),
and 28 U.S.C. § 1391(b) (2) in that this is a judicial district in which a substantial part of the
events or omissions giving rise to the claims asserted in this Complaint occurred.

FACTS

6. On or about October 10, 2018, at or about 1:00 p.m., Plaintiff, Rossy Tineo, was
the owner and operator of a motor vehicle that was traveling on SR 222 roundabout, in
Fleetwood PA.

7. At or about the same date and time, Defendant, Boris Levik, was the operator of
a motor vehicle, owned by Defendant, Sarg, LLC that was traveling on SR 222 roundabout, at
or around the aforementioned location of the Plaintiffs vehicle.

8. At or about the same date and time, Defendants’ vehicle was involved in a
collision with Plaintiffs vehicle.

9. At all times relevant hereto, Defendant, Boris Levik, was operating the aforesaid
Defendant, Sarg, LLC’s, vehicle as an agent, servant and/or employee, acting within the scope
of its agency.

10. The aforesaid motor vehicle collision was the result of Defendant, Boris Levik,
negligently, and/or carelessly, operating his vehicle in such a manner so as to enter Plaintiff's

lane of travel and strike Plaintiff's vehicle.
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 6 of 14

11. The aforesaid motor vehicle collision was a direct result of the negligence, and/or
carelessness of the Defendants and not the result of any action or failure to act by Plaintiff.

12. As a result of the collision, Plaintiff suffered severe and permanent injuries,
including leg, left hip, left knee, low back, and neck injuries, as are more fully set forth below.

COUNT I
Rossy Tineo v. Boris Levik
Negligence

13. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth
fully at length herein.

14.‘ The negligence and/or carelessness of the defendant, which was the direct cause
of the aforesaid motor vehicle collision and the resultant injuries sustained by the Plaintiff,
consisted of but are not limited to the following:

a. Striking Plaintiff's vehicle;

b. Operating his vehicle into Plaintiff's lane of travel;

c. Failing to maintain proper distance between vehicles;

d. Operating said vehicle in a negligent, careless manner so as to strike
Plaintiff's vehicle without regard for the rights or safety of Plaintiffs or
others;

e. Failing to have said vehicle under proper and adequate control;

f. Operating said vehicle at a dangerous and excessive rate of speed under the
circumstances;

g. Violation of the assured clear distance rule;

h. Failure to keep a proper lookout;
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 7 of 14

i. Failure to apply brakes earlier to stop the vehicle without striking the
Plaintiff's vehicle;

J. Being inattentive to his duties as an operator of a motor vehicle;

k. Disregarding traffic lanes, patterns, and other devices;

I. Driving at a high rate of speed which was excessive and dangerous for
conditions;

m. Failing to remain continually alert while operating said vehicle;

n. Failing to perceive the highly apparent danger to others which the actions
and/or inactions posed;

o. Failing to give Plaintiff meaningful warning signs concerning the impending
collision;

p. Failing to exercise ordinary care to avoid a collision;

q. Failing to be highly vigilant and maintain sufficient control of said vehicle
and to bring it to a stop on the shortest possible notice;

r. Operating said vehicle with disregard for the rights of Plaintiff, even though
he was aware or should have been aware of the presence of Plaintiff and the
threat of harm posed to her;

s. Continuing to operate the vehicle in a direction towards the plaintiff's
vehicle when he saw, or in the exercise of reasonable diligence, should have
seen, that further operation in that direction would result in a collision;

t. Failing to operate said vehicle in compliance with the applicable laws and

ordinances of the Commonwealth of Pennsylvania, Federal Motor Carrier
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 8 of 14

safety regulations pertaining to the operation and control of motor vehicles;
and
u. Being otherwise careless and/or negligent under the circumstances.

15. Asadirect and consequential result of the negligent, and/or careless conduct of
the defendant, described above, the Plaintiff suffered various serious and permanent personal
injuries, serious impairment of body function and/or permanent serious disfigurement and/or
aggravation of pre-existing conditions, including aforelisted injuries, all to Plaintiff’s great loss
and detriment.

16. As a result of these injuries, all of which are permanent in nature and all of
which are to Plaintiff's great financial detriment and loss, Plaintiff has in the past, is presently
and may in the future suffer great anguish, sickness and agony and will continue to suffer for an
indefinite time into the future.

17. As an additional result of the carelessness and/or negligence of Defendant,
Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

18. As a further result of Plaintiff's injuries, she has in the past, is presently and may
in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiffs further
loss and detriment.

19. As adirect result of the negligent, and/or careless conduct of the Defendant,
Plaintiff suffered damage to her personal property, including her motor vehicle, which Plaintiff
was operating at the time of the aforesaid motor vehicle collision; including but not limited to,
storage fees and towing, all to Plaintiff's great loss and detriment.

20. Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 9 of 14

amount equal to and/or in excess of the basic personal injury protection benefits required by the
Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as
amended, for which she makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Rossy Tineo, prays for judgment in her favor and against
Defendant, Boris Levik, in an amount in excess of Seventy-Five Thousand ($75,000.00)
Dollars, plus all costs and other relief this Court deems necessary.

COUNT I
Rossy Tineo v. Sarg, LLC
Negligent Entrustment

21. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth
fully at length herein.

22. The negligence and/or carelessness of the Defendant, which was the proximate
cause of the aforesaid motor vehicle collision and the resultant injuries sustained by the
Plaintiff, consisted of but are not limited to the following:

a. Permitting Defendant, Boris Levik, to operate the motor vehicle without first
ascertaining whether or not he was capable of properly operating said
vehicle;

b. Permitting Defendant, Boris Levik, to operate the motor vehicle when
Defendant, Sarg, LLC, knew, or in the exercise of due care and diligence,
should have known that Defendant, Boris Levik, was capable of committing
the acts of negligence set forth above;

c. Failing to warn those persons, including the Plaintiff, that Defendant, Sarg,

LLC, knew, or in the existence of due care and diligence should have
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 10 of 14

known, that the Plaintiff would be exposed to Defendant, Boris Levik’s
negligent operation of the motor vehicle; and

d. Otherwise negligently entrusting said vehicle to said individual Defendant,
Boris Levik.

23. Asadirect and consequential result of the negligent, and/or careless conduct of
the Defendant, described above, the Plaintiff suffered various serious and permanent personal
injuries, serious impairment of body function and/or permanent serious disfigurement and/or
aggravation of pre-existing conditions, including aforelisted injuries, all to Plaintiffs great loss
and detriment.

24. As a result of these injuries, all of which are permanent in nature and all of
which are to Plaintiffs great financial detriment and loss, Plaintiff has in the past, is presently
and may in the future suffer great anguish, sickness and agony and will continue to suffer for an
indefinite time into the future.

25. As an additional result of the carelessness and/or negligence of Defendant,
Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

26. As a further result of Plaintiff's injuries, she has in the past, is presently and may
in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiffs further
loss and detriment.

27. Furthermore, in addition to all the injuries and losses suffered by Plaintiff,
Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an
amount equal to and/or in excess of the basic personal injury protection benefits required by the
Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which she makes a claim for payment in the present action.
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 11 of 14

WHEREFORE, Plaintiff, Rossy Tineo, prays for judgment in her favor and against
Defendant, Sarg, LLC, in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars,
plus all costs and other relief this Court deems necessary.

COUNT III
Rossy Tineo v. Sarg, LLC
Respondeat Superior

28. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth
fully at length herein.

29. The negligence and/or carelessness of the Defendant, Sarg, LLC, itself and by
and through its agent, servant and/or employee, Defendant, Boris Levik, acting at all times
relevant hereto within the scope of its agency, which was the direct and proximate cause of the
aforesaid motor vehicle collision and the resultant injuries sustained by the Plaintiff, consisted
of but are not limited to the following:

a. Striking Plaintiff's vehicle;

b. Operating his vehicle into Plaintiff's lane of travel;

c. Failing to maintain proper distance between vehicles;

d. Operating said vehicle in a negligent and/or careless manner so as to strike
Plaintiff's vehicle, without regard for the rights or safety of Plaintiffs or
others;

e. Failing to have said vehicle under proper and adequate control;

f. Operating said vehicle at a dangerous and excessive rate of speed under the
circumstances;

g. Violation of the assured clear distance rule;

h. Failure to keep a proper lookout;
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 12 of 14

i. Failure to apply brakes earlier to stop the vehicle without striking the
Plaintiffs vehicle;

j. Being inattentive to his duties as an operator of a motor vehicle;

k. Disregarding traffic lanes, patterns, and other devices;

|. Driving at a high rate of speed which was high and dangerous for
conditions;

m. Failing to remain continually alert while operating said vehicle;

n. Failing to perceive the highly apparent danger to others which the actions
and/or inactions posed;

o. Failing to give Plaintiffs meaningful warning signs concerning the
impending collision;

p. Failing to exercise ordinary care to avoid a collision;

q. Failing to be highly vigilant and maintain sufficient control of said vehicle
and to bring it to a stop on the shortest possible notice;

r. Operating said vehicle with disregard for the rights of Plaintiff, even though
he was aware or should have been aware of the presence of Plaintiff and the
threat of harm posed to him/her;

s. Continuing to operate the vehicle in a direction towards the Plaintiff's
vehicle when he saw, or in the exercise of reasonable diligence, should have
seen, that further operation in that direction would result in a collision;

t. Failing to operate said vehicle in compliance with the applicable laws and

ordinances of the Commonwealth of Pennsylvania, Federal Motor Carrier
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 13 of 14

safety regulations pertaining to the operation and control of motor vehicles;
and
u. Being otherwise careless and/or negligent under the circumstances.

30. Asadirect and consequential result of the negligent, and/or careless conduct of
the Defendant, described above, the Plaintiff suffered various serious and permanent personal
injuries, serious impairment of body function and/or permanent serious disfigurement and/or
aggravation of pre-existing conditions, including aforelisted injuries, all to Plaintiff's great loss
and detriment.

31. As a result of these injuries, all of which are permanent in nature and all of
which are to Plaintiff's great financial detriment and loss, Plaintiff has in the past, is presently
and may in the future suffer great anguish, sickness and agony and will continue to suffer for an
indefinite time into the future.

32. As an additional result of the carelessness and/or negligence of Defendant,
Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

33. As a further result of Plaintiff's injuries, she has in the past, is presently and may
in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiffs further
loss and detriment.

34. Asadirect result of the negligent, and/or careless conduct of the Defendant,
Plaintiff suffered damage to her personal property, including her motor vehicle, which Plaintiff
was operating at the time of the aforesaid motor vehicle collision; including but not limited to,
storage fees and towing, all to Plaintiff's great loss and detriment.

35. Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an
Case 5:19-cv-00454-JFL Document1 Filed 01/31/19 Page 14 of 14

amount equal to and/or in excess of the basic personal injury protection benefits required by the
Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as
amended, for which she makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Rossy Tineo, prays for judgment in her favor and against
Defendant, Sarg, LLC, in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars,

plus all costs and other relief this Court deems necessary.

SIMON & SIMON, P.C.
BY: i /—

Jgshua Baer, Esquire
